Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 1 of 18 Page ID #892




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


TIBERIUS MAYS,                                         )
                                                       )
        Plaintiff,                                     )
                                                       )
                                                       )
                                                       )
    VENERIO BENERRO SANTOS,                            )
    ROBERT MUELLER, STEPHANIE                          )     Case No. 3:18-cv-0181-GCS
    WAGGONER, LISA KREBS, KEVIN                        )
    KINK, and ROBBIE WEGMAN,                           )
                                                       )
         Defendants.1                                  )



                                MEMORANDUM and ORDER
SISON, Magistrate Judge:

                               INTRODUCTION AND BACKGROUND

        Pending before the Court is a motion for summary judgment filed by Defendant

Santos and a motion for summary judgment filed by Defendants Kink, Krebs, Mueller,

Waggoner, and Wegman. (Doc. 65, 69 respectively). Plaintiff Tiberius Mays, by and

through Court assigned counsel, filed oppositions to both motions. (Doc. 72, 74

respectively). Based on the reasons delineated below, the Court GRANTS the motions

for summary judgment.




1       The Court notes that the pleadings have two different spellings for Defendant Krebs: “Kreb” and
“Krebs.” The record reflects her correct spelling is “Krebs,” thus throughout this Memorandum and Order,
the Court will use “Krebs.” Further, the Court DIRECTS the Clerk of the Court to change her name on the
docket to reflect this.

                                             Page 1 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 2 of 18 Page ID #893




        Mays, a former inmate within the Illinois Department of Corrections (“IDOC”)

housed in Centralia Correctional Center (“Centralia”), brought this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. (Doc. 1). On March

21, 2018, the Court performed a preliminary review of the complaint pursuant to 28

U.S.C. § 1915A, severed several of Mays’s claims into other cases and allowed the

following claims to proceed in this case:

      Count 1 – Eighth Amendment claim for deliberate indifference to serious
      medical needs against Santos for denying and delaying treatment and
      specialist referrals for Mays’s nasal condition between August 2015 and
      February 2017 at Centralia.

      Count 6 – First Amendment retaliation claim against Kink, for moving Mays
      to the “receiving unit” at Centralia in October of 2016, and against Mueller for
      keeping Mays there, after Mays filed a PREA complaint against C/O Bailey.

      Count 7 – First Amendment retaliation claim against Santos, Mueller,
      Wegman, Waggoner, Krebs and Kink for transferring Mays to Robinson in
      December 2016 after he filed a PREA complaint and numerous medical care
      complaints against Santos.

(Doc. 9, p. 14, 19-22).
                                                    FACTS2

        The following facts are taken from the record and presented in the light most

favorable to Mays, the non-moving party, and all reasonable inferences are drawn in his

favor. See Ricci v. DeStefano, 557 U.S. 557, 586 (2009).

        Mays was incarcerated within the IDOC from 1989 to 2018. He was housed at



2        The facts are not disputed by the parties unless noted. The Court notes that Mays’s responses state:
“Plaintiff also accepts those set forth by . . . but will add to those facts throughout this response.” (Doc. 72,
p. 1; Doc. 74, p. 1).

                                                 Page 2 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 3 of 18 Page ID #894




Centralia from August 2015 until February 2017. During this time, Mays was under the

care of the medical staff at Centralia, including Defendant Santos who was a doctor. In

2016, Defendant Robert Mueller was the Warden at Centralia. Defendant Stephanie

Waggoner was the Assistant Warden of Programs at Centralia. Defendant Lisa Krebs was

the Health Care Unit Administrator at Centralia. Defendant Kevin Kink was the Assistant

Warden of Operations. Defendant Robbie Wegman was a counselor.

       In April 2012, Mays became aware of his nasal polyps. On April 19, 2014, Mays

had surgery to remove his nasal polyps. Sometime in October/November 2014, Mays’s

symptoms regarding his nasal polyps began to return.

       Santos prescribed a saline and/or distilled water rinse to help Mays clear his

sinuses. Mays had an eight-ounce bottle of water and would receive a gallon of distilled

water every fourteen days to refill it. Mays would squirt the water into his sinuses to rinse

them free of mucus. The distilled water was effective to clear Mays’s nose and enable him

to breathe easier.

       Also at Centralia, Mays recalled being prescribed the following medications to

assist with his breathing: Nasacort, a steroid nasal spray that was prescribed to reduce

his nasal polyps; Prednisone, a steroid that was prescribed to decrease his nasal polyps;

Alvesco, a steroid used to treat his asthma; Xopenex, a rescue inhaler for asthma attacks;

“cold pills;” and Claritin. The Prednisone helped control his nasal polyps.

       Mays testified that he saw Santos at least 15 times during the 18 months he was at

Centralia. The medical records, however, show that Mays saw Santos at least 14 times

                                        Page 3 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 4 of 18 Page ID #895




while at Centralia: August 23, 2015; September 3, 2015; September 24, 2015; November 3,

2015; November 16, 2015; November 23, 2015; January 7, 2016; February 5, 2016; February

15, 2016; March 7, 2016; April 1, 2016; May 23, 2016; December 27, 2016; and December

30, 2016.

       Mays testified that when he had appointments with Santos, Santos would listen to

his complaints and Santos would ask about his welfare. Mays also testified that during

several of his appointments with Santos, Santos examined his sinuses. Santos prescribed

medications to treat Mays’s medical conditions, and when Mays had complaints

involving his sinuses, Santos would prescribe medications to address those complaints.

Mays was able to get refills of his medications during the time he was housed at Centralia.

At times, Mays would sign up for sick call in order to receive a renewed prescription of

Prednisone, and when he did so his supply was restored.

       Mays maintained an exercise regimen that involved lifting weights and walking

while he was at Centralia. Mays was able to breathe at least partially through his sinuses

while at Centralia with the aid of medications. Mays does not contend that Santos refused

to give him medical treatment in the form of medications and examinations for his nasal

polyps. Instead, Mays wished to be sent to an offsite Ear/Nose/Throat (“ENT”)

specialist, not because he thought he needed surgery, but because he would have more

peace of mind knowing that he had received a specialist’s assessment.

       While Mays was housed at Robinson Correctional Center (“Robinson”) his

symptoms regarding his nasal polyps worsened so that he was not able to breathe out of

                                       Page 4 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 5 of 18 Page ID #896




his nose. He was also getting dizzy, would bleed, and have pain when he blew his nose.

Mays’s symptoms were worse during his time at Robinson than during his time at

Centralia. That is why it was determined at Robinson that Mays needed surgery to

remove his nasal polyps. In January 2018, Mays had a second surgery to remove his nasal

polyps. However, he still has issues with his sinuses. Mays experienced pain for a time

from the nasal polyps, but the pain subsided.

       Mays is not aware of any medical opinion indicating that while at Centralia, his

treatment for nasal polyps there resulted in any harmful effects on his health that persist

to the present.

       On September 30, 2016, C/O Bailey issued Mays a disciplinary ticket that was

quickly expunged. On October 5, 2016, Mays wrote a complaint invoking the Prison Rape

Elimination Act (“PREA”) on C/O Bailey because C/O Bailey opened the door on Mays

while he was in the process of using the bathroom. Mays testified that after he filed the

PREA complaint against C/O Bailey and while the investigation was ongoing, a decision

was made to move Mays away from that officer.

       On October 6, 2016, Mays was moved to receiving. Mays admitted in his complaint

and during his deposition that it was Major Phillips that moved him to receiving. He

recalls Major Phillips saying the move was for his safety or something to that effect.

       Thereafter,   the   PREA    allegations   against   C/O    Bailey   were   deemed

unsubstantiated. While Mays was housed in receiving, he spoke mostly with Kink. Mays

was moved from receiving to the South 2 area on December 10, 2016.

                                       Page 5 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 6 of 18 Page ID #897




      On December 27, 2016, Mays saw Santos for a physical examination. Mays testified

that during this appointment, Santos asked him if he wanted a rectal examination and

told him “I do it like this,” while puffing himself up and holding up his fist to the sky.

Mays further testified that Santos repeated the statement and gesture, and Mays left the

examination room. Thereafter, Mays wrote a PREA complaint relating to his account of

events.

      On February 8, 2017, Mays was transferred from Centralia to Robinson. Mays

testified that he does not believe that Santos participated in the alleged retaliatory

transfer. Mays has no evidence that Santos participated in the transfer or that Santos

intended to retaliate against him for filing the PREA complaint.

      Mays sued Mueller because he was the Chief Administrative Officer of the prison.

Mays also had a number of conversations with Mueller about his health issues and wrote

him letters. Mueller responded to some of Mays’s grievances and/or kites. Mays

admitted that when Mueller found out he was in receiving, Mays was moved back to the

same housing unit and wing. Mays admits that Mueller is not a medical doctor and does

not make medical decisions.

      Mays wrote grievances about Santos, and Mueller responded to such grievances.

On December 18, 2016, for example, Mueller responded to a letter from Mays. Mueller

referenced an investigation and indicated that a disciplinary ticket was properly issued

and was not done in a retaliatory manner. Mueller also spoke with Mays about medical

issues. Mays sued Mueller because he was transferred. Mays believes his transfer was in

                                       Page 6 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 7 of 18 Page ID #898




retaliation for the PREA complaint.

      Mays sued Waggoner for essentially the same reason Mueller was sued, i.e.,

because Waggoner was involved in the transfer in that she signed off on it. Waggoner

spoke with Mays in January 2017. Mays and Waggoner spoke about the PREA complaint

against Santos. Waggoner told Mays that it was being checked out by Internal Affairs.

Mays admitted that Waggoner wanted to hear his perspective on what happened. Mays

does not know why Waggoner signed off on the transfer. Waggoner recommended Mays

be transferred to another facility per her email of January 20, 2017. She recommended

Mays be transferred to a lower security facility if he met the requirements. Soon

thereafter, Mays was transferred to Robinson, which is a lower security facility.

      Mays sued Krebs because she answered all the grievances. Krebs also knew about

the alleged mistreatment of Mays’s medical condition. Mays wrote her numerous

complaints, request slips, and letters. Krebs, however, did nothing about his complaints

and essentially rubber stamped everything the doctor told her. Krebs did not provide

Mays with any medical treatment. Mays admitted that Krebs could not override the

doctor’s medical decisions. On December 5, 2016, Krebs responded to multiple requests

slips received from Mays. Krebs specifically requested that Mays discuss issues and

concerns with either the Medical Director and/or Dr. Garcia.

      Mays sued Kink because he signed off on the transfer and felt he oversaw the

placement. Mays admitted that Kink approved of the move for security reasons.

      Mays sued Wegman because Mays believes Wegman put the transfer request in

                                       Page 7 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 8 of 18 Page ID #899




for Mays to be transferred. Wegman had nothing to do with the transfer, but Wegman

did review Mays’s grievances regarding medical care and his request for medication.

                                 SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained and as required by Rule 56(a), “we set forth the facts

by examining the evidence in the light reasonably most favorable to the non-moving

party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

in the evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th

Cir. 2014). The Court’s role at summary judgment is not to evaluate the weight of

evidence, to judge witness credibility, or to determine the truth of the matter. Instead, the



                                         Page 8 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 9 of 18 Page ID #900




Court is to determine whether a genuine issue of fact exists. See Nat’l Athletic Sportwear

Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008).

                                           ANALYSIS


I.     Claim against Santos for Deliberate Indifference to Serious Medical Need

       Santos argues that Mays does not have evidence that he demonstrated deliberate

indifference to an allegedly serious medical condition. Mays counters that he can

establish and meet both prongs of his deliberate indifference to medical needs claim.

Specifically, Mays contends that the medical records indicate that his nasal polyps came

back before he was transferred to Centralia. The polyps were also described as chronic in

August 2015 when he arrived at Centralia. Mays argues that this evidence establishes that

Santos knew the nasal polyps existed, that Santos should have known that the nasal

polyps would not be resolved with a conservative course of treatment, and that a second

surgery was necessary. The Court agrees with Santos.

       The Supreme Court has recognized that deliberate indifference to the serious

medical needs of prisoners may constitute cruel and unusual punishment under the

Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). To prevail on a claim for

deliberate indifference to a serious medical need, there are “two high hurdles, which

every inmate-plaintiff must clear.” Dunigan ex rel. Nyman v. Winnebago Cnty., 165 F.3d

587, 590 (7th Cir. 1999). First, the plaintiff must demonstrate he suffered from an

objectively serious medical condition. Id. at 591-592. Second, the plaintiff must establish

the individual prison officials were deliberately indifferent to that condition. Id.

                                           Page 9 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 10 of 18 Page ID #901




       The first consideration is whether the prisoner has an “objectively serious medical

condition.” Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). “A medical condition is

objectively serious if a physician has diagnosed it as requiring treatment, or the need for

treatment would be obvious to a layperson.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.

2014)(citations omitted). It is not necessary for such a medical condition to “be life-

threatening to be serious; rather, it could be a condition that would result in further

significant injury or unnecessary and wanton infliction of pain if not treated.” Gayton v.

McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Accord Farmer v. Brennan, 511 U.S. 825, 828

(1994)(violating the Eighth Amendment requires “deliberate indifference to a substantial

risk of serious harm”)(internal quotation marks omitted)(emphasis added)).

       To show prison officials acted with deliberate indifference, a plaintiff must put

forth evidence that prison officials not only knew that the prisoner’s medical condition

posed a serious health risk, but that they also consciously disregarded that risk. See

Holloway v. Delaware Cnty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). “This subjective

standard requires more than negligence and it approaches intentional wrongdoing.” Id.

Accord Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010)(stating that “[d]eliberate

indifference is intentional or reckless conduct, not mere negligence.”); McGowan v. Hulick,

612 F.3d 636, 640 (7th Cir. 2010)(stating that “negligence, even gross negligence does not

violate the Constitution.”).

       Assessing the subjective prong is more difficult in cases alleging inadequate health

care as opposed to a lack of care. Without more, a “mistake in professional judgment

                                       Page 10 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 11 of 18 Page ID #902




cannot be deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658,

662 (7th Cir. 2016). The Seventh Circuit explained as follows:

     By definition a treatment decision that is based on professional judgment
     cannot evince deliberate indifference because professional judgment implies a
     choice of what the defendant believed to be the best course of treatment. A
     doctor who claims to have exercised professional judgment is effectively
     asserting that he lacked a sufficiently culpable mental state, and if no
     reasonable jury could discredit that claim, the doctor is entitled to summary
     judgment.

Id. (citing Zaya v. Sood, 836 F.3d 800, 805-806 (7th Cir. 2016)).

       This is in contrast to a case “where evidence exists that the defendant [ ] knew

better than to make the medical decision[] that [he] did.” Whiting, 839 F.3d at 662 (quoting

Petties v. Carter, 836 F.3d 722, 731 (7th Cir. 2016) (alterations in the original). A medical

professional’s choice of an easier, less efficacious treatment can rise to the level of

violating the Eighth Amendment, but only where the treatment is known to be ineffective

and chosen anyway. See Berry, 604 F.3d at 441. The Eighth Amendment does not require

that prisoners receive “‘unqualified access to health care.’ Rather, they are entitled only

to “‘adequate medical care.’” Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006)

(citations omitted).

       Construing the evidence in the light most favorable to Mays, the Court finds that

he has not established that Santos was deliberately indifferent to his medical needs

regarding his nasal polyps, sinus congestion, pain and occasional bleeding from his nose.

The record reveals that Santos saw Mays on at least 14 separate occasions over an 18-

month period, and that during these visits Santos provided appropriate medical

                                         Page 11 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 12 of 18 Page ID #903




treatment to Mays. For example, Santos routinely saw, examined, and prescribed

medications for Mays’s nasal condition including a saline and/or distilled water rinse to

help clear Mays sinus. 3 Further, the record reveals that Mays was prescribed the

following medications to assist with his breathing: Nasacort, Prednisone 4 , Alvesco,

Xopenex, cold pills and Claritin. Additionally, Mays testified when he had appointments

with Santos, Santos would listen to his complaints. Santos would sometimes examine his

sinuses, and Santos would prescribe medications to treat his medical conditions,

including the nasal polyps. (Doc. 66-1, p. 134, 149). Obviously, the treatment Mays

received was not the treatment he wanted or demanded (as Mays demanded a second

opinion and a second surgery). However, mere disagreement or dissatisfaction as to the

treatment received does not amount to deliberate indifference. See Edwards v. Snyder, 478

F.3d 827, 831 (7th Cir. 2007); Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997); Ciarpaglini

v. Saini, 352 F.3d 328, 331 (7th Cir. 2003); Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996).

There is no evidence that Santos’s medical decisions and/or treatment plans were such a

substantial departure from accepted professional judgment, or so plainly inappropriate,

as to permit the inference he intentionally or recklessly disregarded Mays’s serious

medical needs. Thus, the Court grants summary judgment in favor of Santos on Count 1.


3        Mays testified that he received a gallon of distilled water every fourteen days. He also had an eight-
ounce water bottle which he would fill with the distilled water. Mays would squeeze water into his sinuses
to rinse them free of mucus. Mays testified that this was effective to clear his nose and enable him to breathe
easier. (Doc. 66-1, p. 124-125).

4       Mays also testified that Prednisone helped control his nasal polyps and his asthma. (Doc. 66-1, p.
127-128).

                                               Page 12 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 13 of 18 Page ID #904




II.    First Amendment Retaliation claims

       To succeed on a claim of First Amendment retaliation, a plaintiff must show that

(1) he engaged in activity protected by the First Amendment; (2) he suffered a deprivation

that would likely deter First Amendment activity in the future; and (3) the First

Amendment activity was at least a motivating factor in the defendant’s decision to take

the retaliatory action. See Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). An inmate

has a constitutional right to file a grievance as part of his right of access to the courts

under the First Amendment. See DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000),

abrogated on other grounds by, Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020). Retaliatory

official action violates the Constitution, even if the officer would be otherwise authorized

to take that action in the absence of a retaliatory motive. See Zimmerman v. Tribble, 226

F.3d 568, 573 (7th Cir. 2000).

       In a First Amendment retaliation claim, the burden of proof is split between the

parties. See Mays v. Springborn, 719 F.3d 631, 634 (7th Cir. 2013)(citing Mt. Healthy Board of

Education v. Doyle, 429 U.S. 274 (1977)). First, Plaintiff must show that defendant’s conduct

was sufficient to cause the injury, that is, that the protected First Amendment conduct

was a motivating factor for taking the retaliatory action. Id. at 634-635. The burden then

shifts to the defendant to rebut by showing that the action would have occurred anyway,

regardless of the improper motive. Id. at 635.

       A.     Count 6 against Kink and Mueller

       As to this Count, Kink and Mueller argue that they are entitled to summary

                                        Page 13 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 14 of 18 Page ID #905




judgment as there is no evidence that they retaliated against Mays for filing a PREA

complaint against C/O Bailey in October 2016. Specifically, Kink and Mueller argue that

neither of them placed Mays in the Receiving Unit. Instead, Mays admitted that Major

Phillips told him that he was being moved for security reasons. Mays also admitted that

once Mueller learned Mays was in Receiving, Mueller moved him out of Receiving. In

response, Mays does not address the arguments regarding his claims against Kink and

Mueller in Count 6.5 Based on this lack of response, coupled with evidence contained in

the record, the Court finds that Mays has not established that Kink and Mueller retaliated

against him for filing the PREA complaint against C/O Bailey. Accordingly, summary

judgment is proper in favor of Kink and Mueller on the claims against them in Count 6.

        B.      Count 7 against Santos, Mueller, Wegman, Waggoner, Krebs and Kink

                1.      Santos

        As to Mays’s claims against Santos, the Court finds that Mays cannot establish that

Santos had a retaliatory motive against Mays because Mays engaged in protected First

Amendment conduct. First, Mays admitted during his deposition that there is no

evidence that Santos took any action against him that was motivated by an intent to

retaliate against him for actions protected by the First Amendment. Specifically, Mays

testified that he does not believe that Santos participated in his allegedly retaliatory



5       A failure to respond to an argument results in waiver. See Bonte v. U.S. Bank, N.A., 624 F.3d 461,
466 (7th Cir. 2010). See also Laborers Int'l Union of N. America v. Caruso, 197 F.3d 1195, 1197 (7th Cir.
1999)(stating that arguments not presented to the district court in response to summary judgment motions
are waived).

                                             Page 14 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 15 of 18 Page ID #906




transfer from Centralia to Robinson. He further testified that he has no evidence that

Santos participated in the transfer or that Santos had the intent to retaliate against him

for filing the PREA complaint.6 Thus, Santos is entitled to summary judgment on the




6        The following colloquy occurred during Mays’s deposition:

Q. All right. And then when Mr. Carwile was asking questions, you said and I think you’ve alleged this
that you think Dr. Santos was involved in the decision to have you transferred to Robinson; is that correct?

A. I’m not for sure about that, I honestly don’t think doctors have anything to do with that to be honest
with you, and I don’t think I put in my complaint that he had anything to do with it.

Q. Okay.

A. So.

Q. Okay. So just to be clear, you don’t think Dr. Santos retaliated against you for filing the PREA complaint
by having you transferred to Robinson.

A. See, you know, the thing about that is, I didn’t put it in my complaint like that, because I have no proof
that he does, I have no evidence, but at the same time, he’s the doctor, he’s the medical director that works
at an institution, an so I’m sure he talks to the wardens, he talks to people, and so but I don’t have any
proof of that.

Q. Okay.

A. So, it’s just speculation, but I know for a fact that they talked to each other, you know, they work in the
same prison, so quite – if you work in the same office, you’re going to talk to your staff, but I don’t have
any proof that he had anything to do with it.

…

Q. Okay. Do you have any evidence that – so I think that you said this earlier, but let me just ask the
question, do you have any evidence that Dr. Santos had an intent to retaliate against you for filing the PREA
complaint that resulted in anything bad happening to you?

A. I don’t think that’s my issue though.

Q. Okay.

A. So I’d probably have to say no.

(Doc. 66-1, p. 172-175).

                                               Page 15 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 16 of 18 Page ID #907




retaliation claim against him in Count 7.

             2.     Mueller, Wegman, Waggoner, Krebs and Kink

      As to the claims against Mueller, Wegman, Waggoner, Krebs and Kinks in Count

7, Defendants again argue that there is no evidence that these Defendants retaliated

against him for filing the PREA complaint against Santos. Defendants maintain that

Mays’s transfer to another facility was necessary so that Mays’s medical needs could be

addressed after he made a PREA complaint against Santos, who was the primary

physician at Centralia. Defendants further maintain that because Mays has a protected

right to file PREA complaints, Mays was moved away from Santos as that was who he

complained about in his PREA complaint. Mays counters that there are significant

questions of fact regarding whether Defendants’ act of transferring him from Centralia to

Robinson was in retaliation for filing the PREA complaint against Santos. Mays further

counters that the PREA complaint against Santos was substantiated and acknowledged

in a January 20, 2017 email to Bart Toennies. Mays contends that Defendants did not

discipline Santos, but instead punished him by transferring him which is retaliatory on

its face. Based on the following, the Court agrees with Defendants.

      The record reveals that Defendants did not act contrary to the purpose of PREA

when Mays was transferred to Robison. After Mays filed the PREA complaint against

Santos, Waggoner spoke to Mays about his PREA complaint. Waggoner, in an email to

the transfer coordinator, recommended that Mays be transferred to a lower security

facility if Mays met the requirements. Waggoner also indicated that Mays recently filed

                                      Page 16 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 17 of 18 Page ID #908




a PREA complaint against Santos. Because Santos was the primary physician at Centralia,

it was thus necessary to transfer Mays to a new facility so that his healthcare needs could

be addressed.

     PREA’s National Standards require the “inmate victim” to be separated from an

accused “abuser” after a complaint is made. Specifically, 28 C.F.R. § 115.67(b) provides:

     (b) The agency shall employ multiple measures, such as housing changes or
     transfers for inmate victims or abusers, removal of alleged staff or inmate
     abusers from contact with the victims, and emotional support services for
     inmates or staff who fear retaliation for reporting sexual abuse or sexual
     harassment or for cooperating with investigations.

Mays has not established that he was retaliated against by any of the Defendants,

and the record reveals that Defendants did not act contrary to PREA. Instead,

Defendants followed the PREA guidelines. Thus, Defendants Mueller, Wegman,

Waggoner, Krebs and Kinks are entitled to summary judgment on the claims

against them in Count 7.

                                      CONCLUSION

        Accordingly, the Court GRANTS the motion for summary judgment filed by

Defendant Santos (Doc. 66), and the Court GRANTS the motion for summary judgment

filed by Defendants Mueller, Wegman, Waggoner, Krebs, and Kink (Doc. 70). The Court

finds in favor of Venerio Santos and against Tiberius Mays on the claim in Count 1; in

favor of Kevin Kink and Robert Mueller and against Tiberius Mays on the claims in Count

6, and in favor of Venerio Santos, Robert Mueller, Robbie Wegman, Lisa Krebs and Kevin

Kink and against Tiberius Mays on the claims in Count 7. The Court DIRECTS the Clerk

                                       Page 17 of 18
Case 3:18-cv-00181-GCS Document 78 Filed 06/22/20 Page 18 of 18 Page ID #909




of the Court to enter judgment reflecting the same and close the case. Mays shall take

nothing from this matter.

      IT IS SO ORDERED.
                                                                Digitally signed by
      Dated: June 22, 2020.                                     Magistrate Judge
                                                                Gilbert C. Sison
                                                                Date: 2020.06.22
                                                                15:34:49 -05'00'
                                               ___________________________________
                                               GILBERT C. SISON
                                               United States Magistrate Judge




                                     Page 18 of 18
